





--------------------------------------------------------------------------------

Exhibit 10.1


    
ENTEGRIS, INC.
2014 Performance Award Agreement


The undersigned executive, __________________, (the “Participant”) acknowledges
that he has received a Performance Award (the “Award”) under the Entegris, Inc.
2010 Stock Plan (the “Plan”) providing for the opportunity to earn an Award
payment on the terms set forth below, which terms were approved and established
on June 16, 2014 by the Management Development & Compensation Committee
(“Committee”) of the Board of Directors of Entegris, Inc. (the “Company”). All
terms not otherwise defined in this Agreement shall have the meanings ascribed
to them in the Plan.
Article I -Award
1.1.
Award Date. This Agreement shall take effect as of July 1, 2014 (the “Award
Date”).

1.2.
Performance Period. The Performance Period for the Award shall be the period
from the Award Date through December 31, 2014.

1.3.
Performance Award Tier. If the applicable performance goals specified in
paragraph 1.4 below are achieved at target levels (the “target achievement
level”), then subject to the other provisions of this Award ____% of the
Participant’s base salary for the Performance Period will be paid to the
Participant under this Award (the “Target Award Amount”). If the applicable
performance goals (as so specified) are achieved at levels above or below the
target achievement level, the Target Award Amount will be adjusted as specified
in paragraph 1.4 below.

1.4.
Performance Goals. The performance goals for the Award, which are based on one
or more of the Performance Criteria, are comprised of the following two
elements:

•
75% on the achievement of Company EBITA Goal; and

•
25% on the achievement of Company Key Objectives.

(a) The first of these performance goals is based on the Company’s EBITA for the
Performance Period expressed as a percentage of the Company’s revenue for the
Performance Period (the “EBITA Percentage”); the target Company EBITA Goal (as
so expressed) is 16.5%. For this purpose EBITA is defined as the Company’s
actual 2014 third and fourth fiscal quarter GAAP Operating Income with merger
and acquisition related amortization charges added back. This Goal may be
subject to adjustment as specified in the Adjustment Rules adopted by the
Committee to reflect certain unusual and non-recurring events. The 75% portion
of the Award linked to the EBITA Goal will be adjusted for EBITA Percentages
above or below 16.5% as follows:
Achievement Level
Performance Level
(EBITA Percentage)
Multiplier
Zero Out
6.5 % or less
0. 0 X
Threshold
6.6%
.01 X
Target (Budget)
16.5%
1.00 X
Max
26.5% or more
2.00 X

For EBITA Percentages between 6.5% and 26.5%, the multiplier will be between
0.1x and 2.00x, interpolated on a straight line basis.
(b) The Company Key Objectives and the method for determining achievement level
and calculating the related portion of any Award payment are specified in Annex
I hereto.
(c) Payment (if any) of the Award or any portion thereof shall be made in cash
on or after January 1, 2015 and on or before March 15, 2015.




--------------------------------------------------------------------------------




1.5.
Award Limitations. Payment of any Award earned pursuant to paragraph 1.4 above
is at the discretion of the Committee and is also subject to reduction (but not
increase) at the discretion of the Committee. In addition, management is granted
the discretion to recommend a smaller Award payment than actually earned in the
event that a reduction is necessary for the Company’s results to achieve the
Company Target Profitability Model presented to investors for 2014.

1.6.
Nontransferability of Award. The Award shall not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of except as provided below and in
the Plan.

1.7.
Forfeiture Risk. If the Participant ceases to be employed or retained by the
Company and/or its subsidiaries for any reason prior to the end of the
Performance Period the Award shall be automatically and immediately forfeited.

1.8.
Certain Tax Matters. The Participant expressly acknowledges that any payment of
the Award will give rise to "wages" subject to withholding and that any payment
of the Award will be net of the withholding taxes due.



Article II - GENERAL PROVISIONS
2.1.
No Understandings as to Employment etc. The Participant further expressly
acknowledges that nothing in the Plan or any modification thereto, in the Award
or in this Agreement shall constitute or be evidence of any understanding,
express or implied, on the part of the Company to employ the Participant for any
period or with respect to the terms of the Participant’s employment or to give
rise to any right to remain in the service of the Company or of any subsidiary
or affiliate of the Company, and the Participant shall remain subject to
discharge to the same extent as if the Plan had never been adopted or the Award
had never been made.

2.2.
Amendment. This Agreement may be amended only by an instrument in writing
executed and delivered by the Participant and the Company.



Receipt of the foregoing Award opportunity is hereby acknowledged and accepted.


Dated: __________________, 2014    Participant: _____________________________


_______________________________________
(Signature)
Annex 1
The Company Key Objectives, the applicable metrics, the respective weighting and
the performance ranges are as follows:
Objective
Metric
Range
 
 
 
Threshold
Target
Max
Weight
I. Key Division Growth Initiatives:
 
 
 
 
1. Critical Materials Handling
 
 
 
 
Growth in WEC specific to Jetalon Acquisition
Revenue in Jetalon Profit Center
$1.6M
$2M
$2.4M
5%
300mm FOSB for 1Xnm node
First molded samples
Design by 8/15/2014
Tooling start by 10/15/2014
Shell molded by 12/15/2014
5%
2. Electronic Materials
 
 
 
 
 
SK Hynix High Pressure Gas Conversions
Hynix Revenue for Specialty Gas
$4.5M
$6.0M
$7.5M
5%
II. Corporate Initiatives:
 
 
 
 
1. ERP Conversion
Go live date
 
11/1/2014
 
5%
2. Quality Improvement
Reduction in DPPM Company wide
7.50%
10%
12.50%
5%
Total
 
 
 
 
25%







